Citation Nr: 1202201	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-24 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to August 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The Veteran has raised a claim of service connection for tinnitus.  The agency of original jurisdiction (AOJ) has not adjudicated such claim; therefore, the Board does not have jurisdiction over it.  It is referred to the AOJ for appropriate action.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

The Veteran claims that he developed bilateral hearing loss as a result of exposure to noise trauma in service.  His DD Form 214 reveals that his military occupational specialty was engine mechanic, and he testified at the Travel Board hearing that he was stationed on the nuclear sub tanker USS Fulton.  It may reasonably be conceded that he had extensive exposure to occupational noise in service.  Furthermore, it has been suggested that the Veteran had postservice exposure to occupational noise in his duties as a truck driver for a beer distributor and for parcel delivery companies.  In that regard he notes that the trucks he drove postservice were not large tractor- trailers; the truck he drove for the beer distributor was a modern GMC box truck with a cab and the trucks he used for parcel deliveries were regular vans or delivery trucks with gasoline (not diesel) engines.  Based on his deemed credible accounts it may be conceded that he was exposed to greater levels of noise in service than postservice.

On December 2008 VA audiological evaluation the examiner noted that there was no separation audiometry and indicated that he consequently could not resolve the question of a nexus between the Veteran's hearing loss and noise trauma in service without resort to speculation.  It is well-established in caselaw that service connection for hearing loss disability is not precluded by normal (or the absence of) audiometry at separation.  See Hensley v. Brown; 5 Vet. App. 155 (1993).  In essence, the opinion of the December 2008 examiner is a non-opinion (with no probative value).  It is also well-established that once the duty to assist by providing an examination is triggered, VA must provide an examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  If the factual evidence (or the state of medical knowledge) as to a particular matter is such that an opinion regarding the probability of a nexus is indeed not possible, the examiner must provide explanation for that conclusion.   Consequently, another examination to secure an adequate medical advisory opinion is necessary.  

Furthermore, the record shows the Veteran receives Social Security Administration (SSA) disability benefits, and that there has been no attempt by the RO to acquire the SSA records pertaining to such award.  As such records may contain pertinent information, they must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure from SSA copies of their determination awarding the Veteran SSA disability benefits and of the complete medical records considered in connection with such award.  If such records are unavailable, the reason for the unavailability must be noted in the record.  

2.  The RO should then arrange for an audiological evaluation of the Veteran to determine whether his current hearing loss disability is related to his service.  The Veteran's claims file must be reviewed in conjunction with the examination (and the examiner should note that it is conceded that the Veteran's duties in service exposed him to greater levels of occupational noise than he encountered postservice).  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's current bilateral hearing loss disability is related to his exposure to engine room noise trauma in service?  

The examiner must explain the rationale for the opinion in detail.  If the examiner concludes that the hearing loss is unlikely to be related to service/noise trauma therein, the explanation of rationale should identify the more likely cause for the hearing loss, and why that is so.   

3.  The RO should then readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

